 1   SUZANNE K. BABB (Bar No. 229750)
     BEYERS COSTIN SIMON
 2
     200 Fourth Street, Ste. 400
 3   Post Office Box 878
     Santa Rosa, California 95402-0878
 4   Tele: (707) 547-2000
     Fax: (707) 526-2746
 5
 6   Attorneys for Plaintiff Samer Bishay

 7   Hannah L. Cannom (Bar No. 245635)
     WALKER STEVENS CANNOM LLP
 8
     500 Molino Street, Suite 118
 9   Los Angeles, California 90013
     Tele: (213) 337-9972
10   Fax: (213) 403-4906
11
     Attorneys for Defendant, ICON Aircraft, Inc.
12
13
                                     UNITED STATES DISTRICT COURT
14
15                             FOR THE EASTERN DISTRICT OF CALIFORNIA

16                                          SACRAMENTO DIVISION

17   SAMER BISHAY,                                    Civil Action No. 2:19-cv-00178-KJM-AC

18                      Plaintiff,                    STIPULATION TO EXTEND TIME; ORDER
19                        v.
20   ICON AIRCRAFT, INC., a Delaware                  JURY TRIAL DEMANDED
     corporation,
21
                Defendant.
22
23
24
25
26
27
28



                                     STIPULATION TO EXTEND TIME
 1
            Plaintiff Samer Bishay (“Plaintiff”) and Defendant, ICON Aircraft, Inc. (“ICON”), by and
 2
 3   through their attorneys of record in this case, stipulate and agree as follows:

 4          WHEREAS, Plaintiff filed this action on January 28, 2019;
 5
            WHEREAS, ICON filed a Motion to Dismiss the First Amended Complaint on August 21, 2019
 6
     (the “Motion”);
 7
 8          WHEREAS, Plaintiff opposed the Motion on September 6, 2019;

 9          WHEREAS, ICON filed a Reply in Support of the Motion on September 13, 2019;
10
            WHEREAS, on September 10, 2019, the Court, on its own motion and pursuant to Local Rule
11
     230(g) ordered the Motion submitted without oral argument;
12
13          WHEREAS, the Motion is still pending before the Court;

14          WHEREAS, discovery is scheduled to close on December 18, 2019, and all dispositive motions,
15   except for motions for continuances, temporary restraining orders, or other emergency applications are
16
     scheduled to be heard on or before January 17, 2020;
17
            WHEREAS, good cause exists for an extension because the pleadings in this matter have not yet
18
19   been settled and the parties have engaged in limited discovery because the claims and defenses are

20   unsettled;
21
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
22
     attorneys that the close of discovery in this matter shall be extended by sixty (60) days from the day that
23
24   ICON answers an operative complaint and that all other deadlines are similarly extended. At the time that

25   the pleadings have closed, the parties agree to file a stipulation that provides those dates for the Court.
26
     //
27
     //
28



                                                          1
 1
                                                    Respectfully submitted,
 2
 3
                                                    BEYERS COSTIN SIMON
 4   Dated: December 10, 2019                       By:/s/ Suzanne K. Babb (as authorized on 12/10/19)
                                                    SUZANNE K. BABB
 5
                                                    Attorneys for Plaintiff
 6
 7                                                  WALKER STEVENS CANNOM LLP
 8   Dated: December 10, 2019                       By: /s/ Hannah L. Cannom
                                                    HANNAH L. CANNOM
 9                                                  Attorneys for Defendant
10
11
12                                                     ORDER
13          The Court, having duly considered the parties’ stipulation set forth above, and good cause
14
     appearing, orders as follows:
15
            The close of discovery in this matter shall be extended by sixty (60) days from the day that ICON
16
17   answers an operative complaint and all other deadlines are similarly extended. At the time that the

18   pleadings have closed, the parties shall file a stipulation that provides those dates for the Court.
19
            IT IS SO ORDERED.
20
21   DATED: December 18, 2019.
22
23
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28



                                                           2
